     Case 1:19-cv-00254-DAD-HBK Document 28 Filed 08/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DEVON DANTE HARRIS, JR.,                          No. 1:19-cv-00254-DAD-HBK (PC)
12                      Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   JAMES RANDLE, et al.,                             ACTION
15                      Defendants.                    (Doc. No. 27)
16

17           Plaintiff Devon Dante Harris, Jr. is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. This matter was referred to

19   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On July 19, 2021, the assigned magistrate judge screened plaintiff’s third amended

21   complaint and issued findings and recommendations recommending that this action be dismissed

22   due to plaintiff’s failure to state a cognizable claim upon which relief may be granted. (Doc. No.

23   27.) Those pending findings and recommendations were served on plaintiff and contained notice

24   that any objections thereto were to be filed within fourteen (14) days after service. (Id. at 10.) To

25   date, no objections to the pending findings and recommendations have been filed, and the time in

26   which to do so has now passed.

27   /////

28   /////
                                                      1
     Case 1:19-cv-00254-DAD-HBK Document 28 Filed 08/10/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 3   findings and recommendations are supported by the record and by proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on July 19, 2021 (Doc. No. 27) are

 6                  adopted in full;

 7          2.      This action is dismissed due to plaintiff’s failure to state a claim; and

 8          3.      The Clerk of the Court is directed to close this case.

 9   IT IS SO ORDERED.
10
        Dated:     August 10, 2021
11                                                         UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
